Citation Nr: 1524454	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO. 13-27 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior to January 1, 2001, 30 percent from January 1, 2001 to March 6, 2001, 10 percent from March 6, 2001 to October 4, 2001, 30 percent from October 4, 2001 to June 8, 2004, 10 percent from June 8, 2004 to February 28, 2014, and 30 percent from February 28, 2014 forward for coronary artery disease (CAD), excluding periods of temporary total ratings based on hospitalization.

2. Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana and a February 2011 rating decision issued by the VA RO in Muskogee, Oklahoma. 

By way of background, in May 2009 the RO denied an increased rating in excess of 20 percent for type II diabetes mellitus. In February 2011, the RO granted service connection for CAD based on Nehmer v. United States Veterans Administration, 284 F.3d 1158 (9th Cir. 2002), and assigned an initial rating with multiple stages, as noted on the title page. The Veteran timely filed notices of disagreement as to the denial of the increased rating for type II diabetes mellitus and the initial ratings assigned for his CAD. The issues were combined into a single appeal in a July 2013 statement of the case, which the Veteran properly appealed.

The RO granted an additional increased rating of 30 percent for the Veteran's CAD in a June 2014 rating decision, effective February 28, 2014. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, TDIU has been granted from April 10, 2000 to September 7, 2000 and from January 1, 2001 forward, covering all periods on appeal that are not covered by a temporary total rating based on hospitalization. As TDIU is already in effect for the entire period on appeal, the issue is not raised by the record.

In the case of a staged rating involving the simultaneous assignment in a rating decision of higher and lower evaluations for a disorder, there is no reduction of a rating unless the rating action assigns a disability evaluation which is below that level previously in existence. See Singleton v. Shinseki, 23 Vet. App. 376 (2010), Reizenstein v. Shinseki, 583 F.3d 1331 (Fed. Cir. 2009); O'Connell v. Nicholson, 21 Vet. App. 89 (2007). Here, the RO assigned an initial rating with multiple stages when it granted service connection for the Veteran's CAD. As these stages were all assigned simultaneously, and no prior evaluations were in effect for CAD, the assigned ratings do not constitute a reduction, and therefore the issue before the Board is entitlement to an increased rating for CAD.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for colon cancer and an abdominal aortic aneurysm have been raised by the record in a September 2012 statement from the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. For the period prior to June 8, 2004, the Veteran's CAD was manifested by exertional angina, left ventricle ejection fractions greater than 50%, and cardiac hypertrophy; but not by more than one episode of acute congestive heart failure, a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

2. For the period from June 8, 2004 to February 28, 2014, the Veteran's CAD was manifested by exertional angina, dyspnea, fatigue, and continuous medication; but not by a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram or X-ray.

3. For the period from February 28, 2014 forward, the Veteran's CAD has been manifested by exertional angina, dyspnea, fatigue, and cardiac hypertrophy; but not by more than one episode of acute congestive heart failure, a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

4. Throughout the period on appeal, the Veteran's type II diabetes mellitus has been manifested by requiring insulin, a restricted diet, and the regulation of activities; but not by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 30 percent, but no higher, prior to June 8, 2004 for CAD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 7005 (2014).

2. The criteria for an initial rating in excess of 10 percent from June 8, 2004 to February 28, 2014 for CAD have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 7005 (2014).

3. The criteria for an initial rating in excess of 30 percent from February 28, 2014 forward for CAD have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 7005 (2014).

4. The criteria for an initial rating of 40 percent, but no higher, for type II diabetes mellitus have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the increased rating claim for CAD arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

Concerning the increased rating claim for type II diabetes mellitus, VA issued a VCAA letter in September 2008, prior to the initial unfavorable adjudication in May 2009. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. The Veteran's Social Security Administration (SSA) records, as well as all identified or submitted private treatment records, have been associated with the electronic claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in July 2008, January 2009, October 2010, and May 2014. The examinations were adequate because the examiners considered and addressed the Veteran's contentions and conducted thorough medical examination of the Veteran. 

The Board notes that the July 2008 and January 2009 diabetes examiners and the October 2010 heart examiner did not review the claims file during the examinations. However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Further, review of the claims file is not required in order for a medical opinion or report to be of probative value or adequate for rating purposes. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). Instead, the key issue for determining adequacy or probative value is consideration of all of the necessary medical fact in order to render a sound opinion. Id. 

Here, the current severity of the CAD and diabetes was determined during the course of in-person medical examinations, with the Veteran's complaints and the examiners' observations noted in the examination reports. In addition to objective medical testing, the examiners noted the medical history of the disabilities as reported to by the Veteran. Further, each examiner specifically noted that while the claims file was not available, all of the Veteran's VA treatment records were reviewed in conjunction with the examinations. As such, the Board finds that the VA examiners were sufficiently apprised of the relevant medical facts, between the Veteran's history, his VA treatment records and the objective examinations, to provide an accurate portrayal of the Veteran's current level of disability. Therefore, the July 2008, January 2009 and October 2010 examination reports are adequate for rating purposes.

Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claims for increased ratings for CAD and type II diabetes mellitus. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.




II. Increased Schedular Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco, 7 Vet. App. at 58. That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran contends he is entitled to increased ratings for both his CAD and type II diabetes mellitus. The Board will address each claim in turn, applying the legal framework above and the schedular rating criteria applicable to each disability.

A. CAD

The Veteran's CAD is assigned multiple staged ratings under Diagnostic Code 7005. 38 C.F.R. § 4.104, Diagnostic Code 7005. Diagnostic Code 7005 provides ratings for arteriosclerotic heart disease (coronary artery disease), and requires documented coronary artery disease.

Under Diagnostic Code 7005, a 10 percent rating is warranted for arteriosclerotic heart disease (coronary artery disease) resulting in a workload of greater than 7 METs but not greater than 10 METs causing in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required. Id. A 30 percent rating is warranted for arteriosclerotic heart disease resulting in a workload of greater than 5 METs but not greater than 7 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. Id.

A 60 percent rating is warranted for arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. Id. Finally, a 100 percent rating is warranted for arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. Id.

If non-service-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, the adjudicator is to request a medical opinion as to which condition is causing the current signs and symptoms. 38 C.F.R. § 4.104, Diagnostic Code 7005, Note.

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note 2.

Based on the evidence of record, the Board finds that a rating of 30 percent, but no higher, for the entire period on appeal prior to June 4, 2008 is warranted, excluding periods during which a temporary total rating has been assigned. However, the Board further finds that the preponderance of the evidence is against a finding that ratings in excess of 10 percent from June 4, 2008 to February 28, 2014 or in excess of 30 percent from February 28, 2014 are warranted. In the interest of clarity, the Board will address each period in turn, moving in chronological order.

Beginning with the period prior to June 8, 2004, the evidence reflects that the Veteran's overall disability picture throughout that period more nearly approximated a 30 percent rating. During that period the medical evidence shows the Veteran generally complained of chest pain and shortness of breath on exertion, which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Turning to the medical evidence of record, numerous VA and private treatment records have been associated with the claims file, reflecting a mix of symptoms during this period. Specifically, beginning in June 1995 the Veteran was noted to have borderline hypertrophy. September 2000 treatment records note a left ventricle ejection fraction of 65% and contain no notations of hypertrophy or dilatation. December 2000 treatment records reflect that the Veteran was estimated to have a METs level of 8, with an estimated ejection fraction of 50%. Heart size was noted to be normal at that time. A January 2001 record notes that the Veteran's heart size was within normal limits, but a subsequent February 2001 treatment record notes that the Veteran's heart was enlarged, although a specific notation of hypertrophy was not present. The Veteran's heart was then noted to be normal in size in further February 2001 testing conducted approximately 10 days later. Treatment records consistently reflect complaints of angina and dyspnea on exertion. No VA examinations from this period are of record, although the SSA found the Veteran to be disabled during this period, partially based on his CAD.

In this instance, there is no evidence calling into question the veracity of the test results from the period prior to June 8, 2004, and therefore there is no reason to favor any set of results over another concerning the presence of hypertrophy. In light of the fact that during the period at issue the Veteran had symptoms of varying severity, and in an effort to ensure that the Veteran's rating remains as stable as possible, the Board finds that the Veteran's disability picture for the entire period prior to June 4, 2008 more nearly approximates the level of severity contemplated by the 30 percent rating, based on the fact that the evidence of record is at least in equipoise as to the presence of hypertrophy. 38 C.F.R. § 4.7. Therefore, a rating of 30 percent, but no higher, for the period prior to June 8, 2004, excluding periods of temporary total ratings, is warranted in this case. 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005.

A rating in excess of 30 percent for the period prior to June 8, 2004 is not warranted. While the lay and medical evidence reflects that the Veteran complained of angina and dyspnea on exertion, a December 2000 treatment record indicated that the Veteran had a METs level of 8. No other stress testing of METs level estimations or stress tests are of record for the period prior to June 8, 2004. There is no medical evidence indicating a history of congestive heart failure during this period. 

The Board notes that the December 2000 treatment record also indicated the Veteran had an estimated ejection fraction of 50%, which corresponds with a 60 percent rating. However, September 2000, January 2001, and even additional records from December 2000 reflect that the Veteran had estimated ejection fractions of 65%, 55 to 60%, and 55% respectively. Thus, other ejection fraction estimates before, after, and contemporaneous with the 50% estimate indicate that the Veteran's ejection fraction was above 50%. 

Based on these estimates, the Board finds that the preponderance of the evidence is against a finding that the Veteran's CAD was manifested by a left ventricle ejection fraction of 50% during the period prior to June 8, 2004. The isolated finding of an estimated ejection fraction of 50% is outweighed by the three other estimates indicating that the Veteran had an ejection fraction in excess of 50% during the period at issue. As the preponderance of the evidence is against a finding that the Veteran's CAD more nearly approximated the level of severity contemplated by a 60 percent rating for CAD for the period prior to June 8, 2004, the Board finds that a rating in excess of 30 percent for that period is not warranted.

No additional higher or alternative ratings under different Diagnostic Codes for the period prior to June 8, 2004 are warranted in the instant case, as the Veteran's service connected disability has consistently been characterized as CAD. 38 C.F.R. § 4.104, Diagnostic Codes 7000-7123. While there is a history of myocardial infarctions, the rating criteria for myocardial infarctions are the same as those used to rate CAD. 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7006. The Board notes that the Veteran has a diagnosis of hypertension as well as CAD. However, the Veteran has not alleged, and the medical evidence does not show, that the Veteran had diastolic pressure predominantly above 120 during the period prior to June 8, 2004, and therefore an increased rating based on the criteria applicable to hypertension is not warranted. 38 C.F.R. § 4.104, Diagnostic Code 7101.

Turning to the period from June 8, 2004 to February 28, 2014, the preponderance of the evidence is against a finding that a rating in excess of 10 percent for CAD is warranted. During this period the Veteran reported fatigue, dyspnea, and angina on exertion, all of which he is competent to report. Jandreau, 492 F.3d 1372. The Veteran further asserted that, once present, cardiac hypertrophy is not a condition that becomes better, essentially arguing that once noted, cardiac hypertrophy is present for life. However, the Veteran is not competent to provide an opinion concerning the characteristics of cardiac hypertrophy, as such opinions require expertise in the field of cardiology. Id. While the Veteran is competent to relay statements provided by doctors and indicated he conducted research to support his contention, the Veteran provided no citations to or copies of any competent and credible medical evidence supporting his assertion. 

Turning to the medical evidence, the Veteran was provided with a VA examination during this period in October 2010. The examiner noted a history of dyspnea on exertion, but no history of congestive heart failure. Continuous medication was noted to be required for the treatment of the heart condition. The Veteran's heart size was noted to be normal as determined by an echocardiogram, and the examiner noted that the Veteran's had a METs level of 8 following stress testing. Left ventricle ejection fraction was noted to be greater than 50%.

Numerous VA and private treatment records from this period have been associated with the claims file. Generally, the records are silent for any notations of cardiac hypertrophy or METs levels between 5 and 7 METs, although the records do reflect continued complains of angina and fatigue with exertion. Of particular relevance are a July 2004 chest x-ray noted that the Veteran's heart size was normal based on X-ray findings, and May 2008, July 2008, July 2010, August 2010, October 2010 and July 2012 records reflecting left ventricle ejection fractions of greater than 50%. 

While the May 2008 record noted a mildly enlarged left ventricle chamber, it did not indicate that hypertrophy was present. All of the other medical records from this period are silent for notations of hypertrophy or an enlarged heart, with July 2008, December 2009, October 2010, July 2010, January 2011 and July 2012 records reflecting no hypertrophy. Further, while at least two records reflect an estimated METs level of between 4 and 10, this estimate is not probative of the severity of the Veteran's CAD during this period. The estimates noted span METs levels contemplated by the 10, 30 and 60 percent ratings. With no additional information provided in the records as to where precisely the Veteran's METS level fell on the noted 4 to 10 range, such a range cannot be used for rating purposes as it is not sufficiently specific.

Based on this evidence, the Board finds that the preponderance of the evidence is against a finding that from June 8, 2004 to February 28, 2014, the Veteran's CAD more nearly approximated the level of severity contemplated by a 30 percent rating, as the majority of the evidence indicates that the Veteran's CAD was not manifested by METs levels between 5 and 7 or cardiac hypertrophy or dilatation during this period, outweighing the lone notation of a mildly enlarged left ventricle.

As with the prior period, no additional higher or alternative ratings under different Diagnostic Codes for the period from June 8, 2004 to February 28, 2014 are warranted in this case. The Veteran's service connected disability has consistently been characterized as CAD, with no evidence of a diagnosis of any other heart condition. 38 C.F.R. § 4.104, Diagnostic Codes 7000-04, 7007-7020, 7110-7123. While, there is a history of myocardial infarctions, the rating criteria for myocardial infarction are the same as those used to rate CAD. 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7006. Further, while there is a diagnosis of hypertension during this period, the Veteran has not alleged, and the medical evidence does not show, diastolic pressure predominantly above 120 between June 8, 2004 and February 28, 2014, and therefore an increased rating based on hypertension is not warranted. 38 C.F.R. § 4.104, Diagnostic Code 7101.

Finally, concerning the period from February 28, 2014 forward, the preponderance of the evidence is against a finding that a rating in excess of the currently assigned 30 percent is warranted. The Veteran has complained of dyspnea, fatigue and angina, all of which he is competent to report. Jandreau, 492 F.3d 1372. The Veteran has not submitted any statements concerning METs levels, congestive heart failures, or left ventricle ejection fractions.

A VA examination was provided in May 2014. Testing reflected a left ventricle ejection fraction of 60 to 65%, which was noted to be normal. The examiner indicated that, based on the Veteran's statements, fatigue would likely be present at a workload of 7 to 10 METs. No history of congestive heart failure was noted, but cardiac hypertrophy was noted to be present. Treatment records associated with the claims file are silent for any notations that the Veteran's METs level during the period from February 28, 2014 forward fell between 3 and 5 METs, although they do reflect continued complaints of dyspnea and angina. The treatment records are further silent for any notations of a history of congestive heart failure or any indication that the Veteran's left ventricle ejection fraction was below 50%. No other cardiologic testing is of record.

Based on the competent and credible evidence of record, the Board finds that the preponderance of the evidence is against a finding that a rating in excess of the currently assigned 30 percent is warranted for the period from February 28, 2014 forward, as there is no evidence that the Veteran's CAD was manifested by METS levels below 5, an ejection fraction of less than 50%, congestive heart failure, or any other symptoms of similar severity.

As stated before, no additional higher or alternative ratings under different Diagnostic Codes for the period from February 28, 2014 forward are warranted. The Veteran's service connected disability has consistently been characterized as CAD, with no evidence or noted history of arrhythmia, hypertensive heart disease, valvular heart disease, infectious heart disease, congestive heart failure, or other heart conditions. 38 C.F.R. § 4.104, Diagnostic Codes 7000-04, 7007-7020, 7110-7123. Although there is a history of myocardial infarctions, the rating criteria for myocardial infarction are the same as those used to rate CAD. 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7006. Further, the Veteran has not alleged, and the medical evidence does not show, diastolic pressure predominantly above 120 from February 28, 2014 forward, and therefore an increased rating based on hypertension is not warranted. 38 C.F.R. § 4.104, Diagnostic Code 7101.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Based on the evidence of record, the Board finds that an increased rating of 30 percent, but no higher, for CAD for the entire period prior to June 8, 2004 is warranted. However, the preponderance of the evidence is against ratings in excess of 10 percent from June 8, 2004 to February 28, 2014 and in excess of 30 percent from February 28, 2014 forward for the Veteran's CAD. As such, the benefit-of-the-doubt doctrine as to these periods is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied as to the periods from June 8, 2004 to February 28, 2014 and from February 28, 2014 forward.


B. Type II Diabetes Mellitus

The Veteran's type II diabetes mellitus is currently rated under Diagnostic Code 7913, covering diabetes mellitus, and is assigned a 20 percent rating. See 38 C.F.R. § 4.119, Diagnostic Code 7913. Under Diagnostic Code 7913, a 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet. Id. A 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities. Id. 

A 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. Id. Finally, a 100 percent rating when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. Id.

The rating criteria for diabetes are successive. "Successive" rating criteria is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component. Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating. Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913. 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1. "Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities." Medical evidence is required to show that occupational and recreational activities have been restricted. Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007) (citing 61 Fed. Reg. 20,440 (May 7, 1996)).

Based on the evidence presented, the Board finds that an evaluation of 40 percent, but no higher, is warranted. The Veteran has stated, most recently in May 2010, that he takes insulin for his diabetes and has diet and activity restrictions, which he is competent to report. Jandreau, 492 F.3d 1372. However, medical evidence of such a restriction is required in order for an increased rating to be warranted. Camacho, 21 Vet. App. at 363-64. As such, the Veteran's assertions must be corroborated by competent and credible medical evidence.

The Veteran was provided with VA examinations in July 2008 and January 2009. The July 2008 examiner noted that the Veteran was currently on a diabetic diet and that his treatment consisted of oral medication. The examiner specifically noted, however, that the Veteran did not have any restriction of activities on account of diabetes, nor did he have to avoid strenuous. The January 2009 examiner also noted that the Veteran treats his type II diabetes mellitus with a restricted diet and insulin. This examiner also specifically noted that treatment for the Veteran's diabetes did not require avoiding strenuous activities or any restriction on activities at all. 

As noted above, while the claims file was not available for review in either examination, the examiners did note that the Veteran's VA medical records were reviewed, which span the entire period on appeal, elicited a full history from the Veteran, and conducted an in person examination. Thus, while the entire claims file was not reviewed, the examination reports are still entitled to probative weight as the examiners were apprised of sufficient facts as to render informed opinions concerning the current severity of the Veteran's disability. Nieves-Rodriguez, 22 Vet. App. at 302-05.

The Veteran submitted an October 2008 letter from a private physician which indicated that the Veteran's diabetes required insulin, restricted diet, and restricted activities. There is no evidence that the physician providing the letter was not competent or credible to state that the Veteran's diabetes required a regulation of activities. Treatment records associated with the electronic claims file are silent for any notations indicating that the Veteran's diabetes either does or does not required the regulation of activities.

Based on this evidence, the Board finds that the evidence of record is at least in equipoise that the Veteran's diabetes requires the regulation of activities. There is no evidence to call into question the competency or credibility of either the private physician or the VA examiners, and therefore there is no reason to prefer one opinion concerning the regulation of activities over another. As such, the Board finds that the evidence is at least in equipoise concerning the regulation of activities, and therefore an initial rating of 40 percent, but no higher, is warranted. 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913. 

A rating in excess of 40 percent for type II diabetes mellitus is not warranted in this case. None of the lay or medical evidence of record reflects that the Veteran's diabetes is characterized by episodes of ketoacidosis or hypoglycemic reactions requiring either hospitalization or bimonthly consultations with a diabetic care provider. Both the July 2008 and January 2009 VA examiners specifically found that the Veteran's diabetes was not characterized by ketoacidosis or hypoglycemic reactions, and the treatment records associated with the claims file are silent for any indications of ketoacidosis of hypoglycemic reactions. As such, the preponderance is against the assigned of a rating in excess of 40 percent for the Veteran's type II diabetes mellitus, as the requirements for a 60 percent rating have not been met at any point during the period on appeal. Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008); 38 C.F.R. § 4.119, Diagnostic Code 7913.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. The Veteran has exclusively been diagnosed with type II diabetes mellitus, and the medical evidence of record is silent for any other diseases or disabilities affecting the endocrine system. 38 C.F.R. § 4.119, Diagnostic Codes 7900-7912, 7914-7919. The Board notes that the Veteran has several recognized complications of diabetes, including upper and lower extremity peripheral neuropathy, erectile dysfunction and kidney nephropathy. However, the Veteran has already been separately granted service connection for these complications, and therefore those complications are fully contemplated by their separate assigned ratings. 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Based on the evidence of record, the Board finds that an increased rating of 40 percent, but no higher, for the Veteran's type II diabetes mellitus is warranted.

III. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

A. CAD

The first Thun element is not satisfied here. The Veteran's service-connected CAD is manifested by angina, dyspnea, fatigue, left ventricle ejection fraction of 50 percent at worst (although predominantly above 50 percent), and a workload greater than 5 METs but not greater than 7 METs of at worst. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the Schedule of Ratings for the Cardiovascular System. See 38 C.F.R. § 4.104, Diagnostic Code 7005. With respect to CAD, the Rating Schedule contemplates symptoms such as dyspnea, fatigue, angina, dizziness or syncope under variable workloads, left ventricular dysfunction, chronic congestive heart failure, and cardiac hypertrophy or dilatation. Id. In summary, the schedular criteria for disabilities of the cardiovascular system contemplate a wide variety of manifestations.

Given the variety of ways in which the rating schedule contemplates impairment due to cardiovascular disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, as all of the noted symptoms throughout the period on appeal are directly contemplated by the rating criteria. In short, there is nothing exceptional or unusual about the Veteran's CAD because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration of the Veteran's CAD is not warranted in this case.

B. Type II Diabetes Mellitus

The first Thun element is not satisfied here. The Veteran's service-connected type II diabetes mellitus is manifested by signs and symptoms including the use of insulin, a restricted diet and regulation of activities. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the Rating Schedule for the Endocrine System. 38 C.F.R. § 4.119, Diagnostic Code 7913. In summary, the schedular criteria for disabilities of the endocrine system contemplate a wide variety of manifestations. Given the variety of ways in which the rating schedule contemplates impairment due to disabilities affecting the endocrine system, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. There is nothing exceptional about the Veteran's type II diabetes mellitus as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, extraschedular referral is not warranted in this case.

C. Johnson v. McDonald Considerations

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for posttraumatic stress disorder (PTSD), type II diabetes mellitus, kidney nephropathy, bilateral upper and lower extremity neuropathy, CAD, a shell fragment scar, and a surgical scar. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's CAD and type II diabetes mellitus combine or interact either with one another or his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

IV. Special Monthly Compensation

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009). In light of this principle, entitlement to special monthly compensation (SMC) is an inferable issue anytime a veteran is requesting increased benefits. See Akles v. Derwinski, 1 Vet. App 118 (1991). Therefore, the Board must determine whether the issue of entitlement to SMC has been raised by the record.

In this case, the Board finds that the issue of entitlement to SMC has not been raised by the record. Concerning housebound status, the Veteran has at no point had a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when taking into account the increased ratings for CAD and type II diabetes mellitus granted herein. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i); see Bradley v. Peake, 22 Vet App 280 (2008). 

The Board is cognizant that the grant of TDIU based on single disability can satisfy the single disability rated at 100 percent requirement. The May 2003 rating decision granting TDIU in this case did so solely based on the Veteran's PTSD, thus resulting in a single disability rated at 100 percent. However, at no point has the Veteran had an additional disability rated at 60 percent or more, even after taking into account the increased ratings granted herein. Buie v. Shinseki, 24 Vet App 242 (2010). The Veteran was granted a temporary total rating from September 7, 2000 to January 01, 2001, a period during which the statutory housebound rate has already been awarded. No other temporary total ratings have been assigned at any point. 38 C.F.R §§ 4.29, 4.30.

Further, there is no lay or medical evidence that the Veteran is housebound in fact due to his service-connected disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). Indeed, the various psychological, cardiologic and diabetic examinations of record show that the Veteran is able to leave his house or the surrounding area if necessary. There is no lay evidence of record indicating that the Veteran requires aid and attendance, and the medical evidence of record, particularly the psychological evaluations, show that the Veteran is able to largely attend to daily living activities. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

The Veteran has not alleged, and the medical evidence does not show, that any of the Veteran's disabilities have resulted in the loss of use of a limb, blindness or deafness. 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a). In short, the evidence of record does not raise the issue of entitlement to SMC under any potentially applicable theory, and therefore the Board will not infer the issue.

	(CONTINUED ON NEXT PAGE)












ORDER

Entitlement to an initial rating of 30 percent, but no higher, for the period prior to June 8, 2004 for CAD is granted, subject to the rules and regulations governing the award of monetary benefits.

Entitlement to an initial rating in excess of 10 percent from June 8, 2004 to February 28, 2014 for CAD is denied.

Entitlement to an initial rating in excess of 30 percent from February 28, 2014 for CAD is denied.

Entitlement to an initial rating of 40 percent, but no higher, for type II diabetes mellitus is granted, subject to the rules and regulations governing the award of monetary benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


